Opinion issued November 6, 2008                                                                







 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00815-CR
____________

ASHLEY NICOLE WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 21st District Court  
Washington County, Texas
Trial Court Cause No. 14978



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Ashley Nicole Williams, and signed a final judgment in this case on August 12, 2008. 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was September 11, 2008, 30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).  
          Appellant filed a notice of appeal on October 1, 2008, 20 days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Strange v. State, 258 S.W.3d 184, 605-06 (Tex. App.—Houston [1st
Dist.] 2007, pet. ref’d.) (citing Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996); Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.]
1999, no pet.).
          We therefore dismiss the appeal for lack of jurisdiction.
          All pending motions are denied as moot.
          It is so ORDERED.
PER CURIAM
 Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).